I concur in the judgment. The questions involved in the case are: Whether the court below had jurisdiction to dissolve the injunction; and whether, assuming it to have jurisdiction, there was error in dissolving it. On the first point the majority of the court are of the negative opinion, and this view is supported by some of the early cases. (Natoma Co. v.Clarkin, 14 Cal. 544; Hicks v. Michael, 15 Cal. 117; Curtis v.Sutter, 15 Cal. 265; Natoma Co. v. Parker, 16 Cal. 83.) But, unless it is to be supposed that the court was unaware of the force of its expressions, the later cases are, I think, to be understood as affirming the rule that in all cases "the dissolution or continuing in force of a preliminary injunction is a matter largely within the judicial discretion of the court below," and that "the settled rule in such cases is that the court will not interfere with the action of the lower court unless there has been an abuse of discretion." (Parrott v.Floyd, 54 Cal. 535, citing De Godey v. Godey, 39 Cal. 166;McCreery v. Brown, 42 Cal. 457 *Page 544 
; Rogers v. Tennant, 45 Cal. 186. And, see, also, Payne v.McKinley, 54 Cal. 533; County of Yuba v. Cloke, 79 Cal. 239, [21 P. 740].) I have also no doubt, if it could be assumed that ordinarily the court has no jurisdiction to dissolve an injunction, it would still be in its power to limit the time of its continuance, as, for example, until the coming in of the answer, or until some definite time, or "until the further order of the court."
I dissent, also, from the opinion that the certificate of diminution of directors (made under section 290 of the Civil Code) and the unfiled answer of the defendants used on the hearing of the motion granting the injunction, were not before the court on the hearing of the motion to dissolve, or that they cannot be considered by us. But it appears that the certificate was not filed in the office of the county clerk, or certified copy with the Secretary of State, or the certificate of the secretary with the county clerk until August, and that the election of the five directors assuming to act in the assessment took place in May. The election, and consequently the assessment by the elected directors, was, therefore, I think, void; and on this ground I concur in the judgment.